74 So.3d 1119 (2011)
Edward AUSTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2834.
District Court of Appeal of Florida, Fourth District.
November 9, 2011.
David W. Collins of the Law Offices of David W. Collins, Monticello, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the denial of appellant's postconviction motion except as to the claim involving counsel's failure to call witness Sullivan at trial. This claim is legally sufficient and requires an evidentiary hearing. We remand for further proceedings on this claim only. We affirm the denial of the motion in all other respects.
Affirmed in part, Reversed in part and Remanded.
MAY, C.J., STEVENSON and LEVINE, JJ., concur.